Mr. Chief Justice .Waite
delivered the opinion of the court.
Our jurisdiction upon writs of error to State courts is confined to the final judgment or decree in a suit in the highest court in which a decision in the suit can be had. Rev. Stat. 709. This, we think,' is not such a judgment. It decides some of the questions involved in the controversy between the parties, but the suit itself has been sent back to the Circuit Court for further proceedings, in conformity to the opinion filed with the record. In short, the judgment is one of reversal only, which, as we have uniformly held, is not a final judgment in the suit. McComb v. Commissioners, 91 U. S. 1; Parcels v. Johnson, 20 Wall. 654; Tracy v. Holcomb, 24 How. 427. After the further proceedings which have been ordered in the Circuit Court, the suit may be again taken to the Court of Appeals, and another judgment rendered there.
The object of the parties is to settle and distribute the estate of the testator under the direction of the court. The plaintiffs *518in error are only interested in securing tbe payment of tbeir legacy. A statement of tbe accounts of tbe executor, upon the principles settled by tbe Court of Appeals, may produce a fund sufficient to satisfy them. Tbe only question upon which our jurisdiction can be invoked arises out of tbe decision as to tbe liability of tbe executor to account for his investments in Confederate securities. As to this, tbe present plaintiffs in error, having been non-residents of the Confederate territory during tbe war, occupy a different position from tbe other parties; and, until tbe suit has been finally disposed of in tbe State courts, tbe fund ascertained, and tbe results of a decree ordering distribution known, we cannot tell whether they will be injuriously affected by tbe errors now complained of.' They cannot bring tbe case here for tbe benefit of tbe other parties interested in tbe estate, except so far as the relief granted to them may indirectly operate to tbe advantage of tbe others. If in tbe end, upon the distribution of tbe estáte under the principles of accounting as now established, they shall not be able to obtain payment of tbe amount due them, tbe case may be again taken to tbe Court of Appeals upon tbe future decree of tbe Circuit Court, and from there here, if necessary. Whether tbeir interest in tbe convertible value of tbe Confederate currency invested in Confederate bonds for tbe purchase of State stock is sufficient to justify them in doing so, will be a matter for them to determine, after tbe final decree shall have been rendered.
In tbe present condition of the suit, however, we aré compelled to dismiss the writ for want of jurisdiction.

Writ dismissed.